  Case
Case   1:21-cv-00376-MKB-CLPDocument
     1:21-cv-00376-MKB-CLP    Document
                                     7-31 Filed
                                          Filed 02/03/21
                                                01/22/21 Page
                                                         Page 11 of
                                                                 of 26
                                                                    6 PageID
                                                                       PageID#:#:196




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 JERUSALEM NY ENTERPRISES LLC,
                                                            Civil Action No.:
                               Plaintiff,
                                                            NOTICE OF REMOVAL
                v.

 HUBER ERECTORS & HOISTING, LLC,
 KAKEL MAINTENANCE & CONSTRUCTION,
 RICHARD T. LAUER, ESQ. and LAUERLAW, LLC,

                               Defendants.




        TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
 FOR THE EASTERN DISTRICT OF NEW YORK:

        PLEASE TAKE NOTICE that the defendants, RICHARD T. LAUER, ESQ. and

 LAUERLAW, LLC (hereinafter “Defendants”), by and through their undersigned counsel,

 hereby removes this action from the Supreme Court of the State of New York, County of Kings,

 to the United States District Court for the Eastern District of New York, pursuant to 28 U.S.C. §§

 1332, 1441 and 1446, and state to the best of their knowledge, information and belief, formed

 after an inquiry reasonable under the circumstances, the following grounds in support of removal

 of the above-captioned matter:

              BACKGROUND OF CASE AND TIMELINESS OF REMOVAL

        1.      On or about December 23, 2020, plaintiff Jerusalem NY Enterprises LLC

 (hereinafter “Plaintiff”) commenced this civil action against RICHARD T. LAUER, ESQ. and

 LAUERLAW, LLC, and against Huber Erectors & Hoisting, LLC (hereinafter “Huber”) and

 Kakel Maintenance & Construction (hereinafter “Kakel”), in the Supreme Court of the State of

 New York, County of Kings, by filing a Summons and Verified Complaint with the Kings


                                                 1
                                                                                            6954163
  Case
Case   1:21-cv-00376-MKB-CLPDocument
     1:21-cv-00376-MKB-CLP    Document
                                     7-31 Filed
                                          Filed 02/03/21
                                                01/22/21 Page
                                                         Page 22 of
                                                                 of 26
                                                                    6 PageID
                                                                       PageID#:#:297




 County Clerk’s Office under Index Number 525787/2020 (hereinafter the “State Court Action”).

 A true and correct copy of the Summons and Complaint is annexed hereto as Exhibit “A”.

        2.       This matter arises out of the enforcement of a garnishment entry against

 Plaintiff’s bank account following the grant of summary judgment awarded to Huber and Kakel,

 against non-parties JNY Capital and Cincinnati Terrace Associates LLC, on their cross-claim for

 breach of contract asserted in a public nuisance action currently pending in the Court of

 Common Pleas, Hamilton County, Ohio, captioned as: City of Cincinnati v. Cincinnati Terrace

 Associates, LLC, et al., Case No. A1901286 (hereinafter the “Ohio Action”). RICHARD T.

 LAUER, ESQ. and LAUERLAW, LLC purportedly represented Huber and Kakel in the Ohio

 Action. Plaintiff claims that the garnishment of its bank account was improper and/or premature,

 and seeks to recover monetary damages for alleged prima facie tort, conversion, fraud/fraudulent

 inducement, and abuse of process (see Exhibit “A” at ¶ 38-69).

        3.       Plaintiff served RICHARD T. LAUER, ESQ. and LAUERLAW, LLC with the

 Summons and Complaint via out-of-state personal service within the State of Ohio, where

 Defendants reside, on or about December 29, 2020. True and correct copies of Plaintiff’s Proof of

 Service are annexed hereto as Exhibit “B”. Upon information and belief, Huber and Kakel have not

 been served with the Summons and Complaint.

        4.       Accordingly, pursuant to 28 U.S.C. § 1446(b)(1), this Notice of Removal has been

 timely filed within thirty (30) days after receipt by Defendants of the initial pleading in the State

 Court Action. The Summons and Complaint (see Exhibit “A”) and Plaintiff’s Proof of Service (see

 Exhibit “B”) constitute all of the process, pleadings and orders in the State Court Action that

 have been served upon Defendants to date. No further proceedings have been held in the State

 Court Action.



                                                  2
                                                                                               6954163
  Case
Case   1:21-cv-00376-MKB-CLPDocument
     1:21-cv-00376-MKB-CLP    Document
                                     7-31 Filed
                                          Filed 02/03/21
                                                01/22/21 Page
                                                         Page 33 of
                                                                 of 26
                                                                    6 PageID
                                                                       PageID#:#:398




                                  GROUNDS FOR REMOVAL

         5.     28 U.S.C. § 1332 provides the basis for this Court’s removal jurisdiction over the

 State Court Action. Section 1332(a) provides, in pertinent part:


                The district courts shall have original jurisdiction of all civil
                actions where the matter in controversy exceeds the sum or value
                of $75,000, exclusive of interest and costs, and is between—

                (1) citizens of different States …

 See 28 U.S.C. § 1332(a). Further, 28 U.S.C. § 1332(c) (1) provides, in pertinent part:


                a corporation shall be deemed to be a citizen of every State and
                foreign state by which it has been incorporated and of the State or
                foreign state where it has its principal place of business, except that
                in any direct action against the insurer of a policy or contract of
                liability insurance, whether incorporated or unincorporated, to
                which action the insured is not joined as a party-defendant . . .


 See 28 U.S.C. § 1332(c). Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State

 court of which the district courts of the United States have original jurisdiction, may be removed

 by the defendant or defendants, to the district court of the United States for the district and

 division embracing the place where such action is pending.” As explained below, this Court has

 original jurisdiction over this civil action because the matter in controversy exceeds the sum or

 value of $75,000, exclusive of interest and costs, and is between citizens of different States.


         6.     Plaintiff is a legal entity that is registered and conducts business in the State of

 New York (see Exhibit “A” at ¶ 1). Plaintiff is a New York-based, domestic limited liability

 company managed and operated by an individual named Ezra Unger (see Exhibit “A” at ¶ 9).

 Upon information and belief, Ezra Unger is Plaintiff’s sole member and is a citizen of New

 York.


                                                     3
                                                                                               6954163
  Case
Case   1:21-cv-00376-MKB-CLPDocument
     1:21-cv-00376-MKB-CLP    Document
                                     7-31 Filed
                                          Filed 02/03/21
                                                01/22/21 Page
                                                         Page 44 of
                                                                 of 26
                                                                    6 PageID
                                                                       PageID#:#:499




        7.       RICHARD T. LAUER, ESQ. is an individual residing in the State of Ohio, is

 licensed to practice law in the State of Ohio, and is the sole member of LAUERLAW, LLC.

 LAUERLAW, LLC is a limited liability company and likewise has its principal place of business

 in the State of Ohio (see Exhibit “A” at ¶ 5-6).

        8.       According to the Complaint, Huber is a legal entity that is registered in the State

 of Washington and conducts business in the State of Ohio (see Exhibit “A” at ¶ 2). Upon

 information and belief, Huber’s member(s) are citizens of Ohio.

        9.       The Complaint also asserts that Kakel is an unincorporated fictitious entity that

 conducts business in the State of Ohio (see Exhibit “A” at ¶ 3). Upon information and belief,

 Kakel’s member(s) are citizens of Ohio.

        10.      Therefore, Plaintiff, on the one hand, and all of the defendants, on the other hand,

 are citizens of different States. Accordingly, there is complete diversity of citizenship between

 the parties to this action under 28 U.S.C. § 1332(a)(1).

        11.      Furthermore, Plaintiff expressly seeks monetary relief in the sum of no less than

 $149,137.64 on each of the four causes of action contained in the Complaint, for an aggregate

 amount totaling at least $596,550.56 (see Exhibit “A” at pp. 10-11). Thus, the amount in

 controversy far exceeds the sum or value of $75,000 exclusive of interest and costs.

 Consequently, Defendants may remove the State Court Action pursuant to the provisions of 28

 U.S.C. §§ 1441(b) and 1446.

   ALL PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN SATISFIED

        12.      Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process, pleadings

 and order served upon Defendants in the State Court Action are annexed hereto as Exhibit “A”

 and Exhibit “B”. As noted above, this Notice of Removal has been filed within thirty (30) days



                                                    4
                                                                                              6954163
  Case
Case    1:21-cv-00376-MKB-CLPDocument
     1:21-cv-00376-MKB-CLP     Document
                                      7-31 Filed
                                            Filed02/03/21
                                                  01/22/21 Page
                                                            Page55ofof26
                                                                       6 PageID
                                                                         PageID #:
                                                                                #: 5100




  of the date that Defendants received the Summons and Complaint. This Notice of Removal has

  also been filed before any proceedings have been conducted in the Supreme Court of the State of

  New York, County of Kings, and well within one year of the filing date of the State Court

  Action. Therefore, this Notice of Removal is timely and proper under 28 U.S.C. § 1446(b).

         13.     As required by 28 U.S.C. §1446(d), concurrently with this filing, Defendants are

  filing and serving a true and correct copy of this Notice of Removal with the Supreme Court,

  County of Kings, thereby providing notice to Plaintiff of the filing of this Notice of Removal

  pursuant to 28 U.S.C. § 1446(d).

         14.     This Notice of Removal is being filed in the United States District Court for the

  Eastern District of New York the District Court of the United States within which the State Court

  Action is pending as required by 28 U.S.C. §§ 1441(a) and 1446(a).

         15.     Accordingly, Defendants have satisfied all procedural requirements governing

  removal pursuant to 28 U.S.C. §§ 1441 and 1446, the Federal Rules of Civil Procedure, and the

  Local Rules of this Court.

         16.     By filing this Notice of Removal, Defendants do not waive any objections or

  defenses that may be available to it, including but not limited to lack of personal jurisdiction,

  improper service of process and improper venue. Defendants respectfully submit this Notice of

  Removal without waiving any defenses to the claims asserted by Plaintiff or conceding that

  Plaintiff has established jurisdiction over the Defendants, or has pled any claims upon which

  relief may be granted.

         17.     This Notice of Removal is signed pursuant to Fed. R. Civ. Pr. 11. See 28 U.S.C.

  § 1446(a).




                                                 5
                                                                                            6954163
  Case
Case    1:21-cv-00376-MKB-CLPDocument
     1:21-cv-00376-MKB-CLP     Document
                                      7-31 Filed
                                            Filed02/03/21
                                                  01/22/21 Page
                                                            Page66ofof26
                                                                       6 PageID
                                                                         PageID #:
                                                                                #: 6101




         WHEREFORE, Defendants RICHARD T. LAUER, ESQ. and LAUERLAW, LLC

  hereby remove this action from the Supreme Court of the State of New York, County of Kings,

  to the United States District Court for the Eastern District of New York.


  Dated: Valhalla, New York
         January 22, 2021

                                               Respectfully submitted,

                                               KAUFMAN BORGEEST & RYAN LLP


                                               __________________________________
                                               By:     David Bloom, Esq. (DB1918)
                                               Attorneys for Defendants
                                               RICHARD T. LAUER, ESQ. and
                                               LAUERLAW, LLC
                                               200 Summit Lake Drive
                                               Valhalla, NY 10595
                                               Tel.: (914) 449-1000
                                               E-mail: dbloom@kbrlaw.com




                                                  6
                                                                                      6954163
 Case1:21-cv-00376-MKB-CLP
Case  1:21-cv-00376-MKB-CLP Document
                             Document7-3
                                      1-1 Filed
                                           Filed02/03/21
                                                 01/22/21 Page
                                                           Page71ofof26
                                                                      13PageID
                                                                         PageID#:#:102
                                                                                    7




                           EXHIBIT “A”
FILED: KINGS COUNTY CLERK 12/23/2020 01:48 PM                                                                                                                                                             INDEX NO. 525787/2020
         Case
        Case
NYSCEF DOC.   1:21-cv-00376-MKB-CLP
             1:21-cv-00376-MKB-CLP
            NO. 1                    Document7-3
                                    Document  1-1 Filed
                                                   Filed02/03/21
                                                         01/22/21 Page
                                                                   Page8RECEIVED
                                                                         2ofof26
                                                                               13PageID
                                                                                  PageID#:#:103
                                                                                   NYSCEF:   8
                                                                                             12/23/2020

         SUPREME               COURT               OF THE             STATE          OF        NEW YORK
         COUNTY               OF      KINGS
                                                                                                                                            X                                 Index             No.:
        JERUSALEM                     NY ENTERPRISES                           LLC



                                                         Plaintiff,                                                                                                           SUMMONS
                        -against-



         HUBER           ERECTORS                    & HOISTING,                    LLC,       and
         KAKEL          MAINTENANCE                            & CONSTRUCTION,                              and
         RICHARD              T. LAUER,                 ESQ.,      and

         LAUERLAW,                    LLC.


                                                         Defendants.

                                                                                                                                            X

        To     the      above           named              Defêiidant(s):



        PLEASE            TAKE           NOTICE               THAT          YOU          ARE         HEREBY                   SUMMONED                       to


        Appear           in    the       Supreme                 Court         of    the       State        of        New          York,          County            of     Kings           at    360           Adams             St   #4,

         Brooklyn,             NY 11201                 to    answer           the         complaint                  of     the       herein          named             plaintiff              and       to     serve       a copy
         of    your       answer              on     the        plaintiff           at    within           the         time            provided              by     law;        within               20      days        after        the
        service          of    this      summons,                  exclusive              of   the     days            of     service,            or    30        days      after        service               is complete                  if

        this      summons                is    not       personally                 delivered              to    you          within            State        of     New         York.           In     the       case      of      your

        failure         to     appear              or        answer,           Judgment                will           be       taken            against             you       by       default                 for   the          relief

         demanded               in     this    complaint.



         Plaintiff's          address:                   4013         13TH          AVENUE,                2ND         FLOOR,
                                                         BROOKLYN,                   NEW         YORK,            11218
         Defendants'
                                     addresses:


                                                                                                                       RICHARD                  T. LAUER,                ESQ,        and
         HUBER           ERECTORS                    & HOISTING,                    LLC
                                                                                                                       LAUERLAW,                       LLC
         KAKEL          MAINTENANCE                            & CONSTRUCTION
                                                                                                                       335         West         Fourth            St.
         1581          GOODMAN                AVE
                                                                                                                           Cincinnati,             OH,       45202
         CINCINNATI,                   OH 45224




         Dated:         Manhasset,                 New         York

                        December               23,       2020
                                                                         By:                               GM                       1ti\
                                                                                         THE         LAW          OFFICE                  OF DIANA                 RUBIN
                                                                                         Diana         Rubin               Esq.

                                                                                         Attorney               for        Plaintiff
                                                                                         Jerusalem               NY Enterprises                        LLC

                                                                                          1129       Northern                     Blvd,     Suite         404

                                                                                         Manhasset,                   NY 11030
                                                                                         Tel     (212)           603-9334

                                                                                         Fax       (516)         272-4171




                                                                                                                                                                                                                                            1



                                                                                                            1 of 12
FILED: KINGS COUNTY CLERK 12/23/2020 01:48 PM                                                                                                                                             INDEX NO. 525787/2020
         Case
        Case
NYSCEF DOC.   1:21-cv-00376-MKB-CLP
             1:21-cv-00376-MKB-CLP
            NO. 1                    Document7-3
                                    Document  1-1 Filed
                                                   Filed02/03/21
                                                         01/22/21 Page
                                                                   Page9RECEIVED
                                                                         3ofof26
                                                                               13PageID
                                                                                  PageID#:#:104
                                                                                   NYSCEF:   9
                                                                                             12/23/2020

         SUPREME           COURT           OF THE              STATE        OF       NEW YORK
         COUNTY           OF     KINGS
                                                                                                                                   X                             Index           No.:
        JERUSALEM                NY ENTERPRISES                        LLC



                                                  Plaintiff,                                                                                                     COMPLAINT


                   -against-



         HUBER      ERECTORS                   & HOISTING,               LLC,         and
         KAKEL      MAINTENANCE                        & CONSTRUCTION,                             and
         RICHARD           T. LAUER,             ESQ.,     and

         LAUERLAW,               LLC.



                                                  Defendants.
                                                                                                                                   X
                                                                                                                         ("JNE"
                   Plaintiff,            JERUSALEM                 NY ENTERPRISES                           LLC,                         or     "Plaintiff"),              for   its     Complaint



        against     all                                                          -                                       alleges         upon           information               and         belief         as
                           defendants,                (collectively                  "Defendants"),


        follows:



                                                                                                The        Parties¡

                                                                                                               ("Plaintiff"
         1.        Plaintiff,            Jerusalem              NY     Enterprises                    LLC                                      or      "JNE")         is     a   legal         entity             that      is



                   registered              and       conducts          business             in    the       State         of New              York.


                                                                                                                      ("Defendant-1"
         2.        Defendant               Huber           Erectors           & Hoisting,                   LLC                                             or   "Huber")                is        a legal         entity


                   that,        upon       information                and     belief,           is registered                 in       the      State       of   Washington                    and         conducts



                   business              in the      State         of Ohio.


                                                                                                                                       ("Defendant-2"
         3.        Defendant                Kakel          Maintenance                      &     Construction                                                             or     "Kakel"),                is,      upon



                   information                 and       belief,       a fictitious              entity           that      lacks             proper        business              registration                     and      is



                   not         incorporated.               Upon        information                    and     belief,          Kakel             conducts             business                in     the     State          of


                   Ohio.


                                           "Huber"                                               "Kakel"
        4.         Defendant                                   and     defendant                                   are      collectively                 referred            hereunder                  as       "Huber



                   and         Kakel".




                                                                                                                                                                                                                             2



                                                                                                  2 of 12
FILED: KINGS COUNTY CLERK 12/23/2020 01:48 PM                                                                                                                                                          INDEX NO. 525787/2020
        Case
       Case
NYSCEF DOC.   1:21-cv-00376-MKB-CLP
            1:21-cv-00376-MKB-CLP
            NO.  1                   Document7-3
                                    Document  1-1 Filed
                                                   Filed02/03/21
                                                         01/22/21 Page
                                                                   Page10
                                                                        4 of 13
                                                                             26 PageID
                                                                        RECEIVED       #: 10
                                                                                  NYSCEF: 105
                                                                                           12/23/2020

        5.     Defendant                     Richard                  T.     Lauer,            ESQ        is      an      individual                 that,            upon       information                     and         belief,


               resides              in       the          State              of     Ohio.          Richard                T.     Lauer,             ESQ         is/was            licensed                attorney              that


               represents/represented                                             Huber          and         Kakel.



        6.     Defendant                  LauerLaw,                        LLC      is a domestic                     limited          liability           company,              with,          upon           information



               and       belief,          its      principal                  place       of business                   in the         State        of Ohio.            LauerLaw,                 LLC      is/was



               representing                        Kakel          and         Huber.



                                                                                          lurisdiction                    and          Venue


        7.     This         Court         has           subject              matter         jurisdiction                  over         the      occurrences                   relating            to     the     losses


               claimed              by     plaintiff               as the           amount              in     controversy,                  exclusive                of interest             and        cost,       exceeds



              the     jurisdictional                           limits         of the           lowest           courts.



        8.    Venue           is proper                   in     Kings            County          pursuant                 to     CPLR          §503.


                                                                                                Factual           Allegations


        9.     Plaintiff,              JNE,        is a New                  York        based,           domestic                 limited          liability           company,               which             is managed



               and       operated                  by     an       individual                  named            Ezra          Unger.


        10.    Ezra         Unger            concurrently                         manages               another                legal      entity,         namely              JNY       Capital           ("JNY").           JNY       is



               currently                 implicated                     in    a lawsuit            ("Ohio              action"),           litigated             in    the     State          of Ohio.



        11.    Specifically,                    the       Ohio             action         was          brought             by       the      City       of      Cincinnati               in     Court           of   Common


               Pleas,         Hamilton                    County,                 Ohio         ("Ohio's           Court")              against            Cincinnati                Terrace             Associates               LLC



               ("CTA")             and          JNY.       Defendants                     in     the      current               action,         Huber            and         Kakel,       were           also        named             as



               defendants                    in     Ohio          action.


        12.   After         the          commencement                               of Ohio             action,           Huber           and       Kakel          cross-claimed                       against         CTA       and


              JNY.       JNE           was         never            party           to    that          action           and        never           had         any      business              relations/dealings


              with          Huber            and/or               Kakel.


        13.    On     October                     17,     2019               Huber          and         Kakel            filed         a motion              for        summary                judgment                 in     Ohio



               action,            in      which                they          contended                   that          they         "and        INY          entered             into         a written                contract



                                                                                                                                                                                                                                        3



                                                                                                             3 of 12
FILED: KINGS COUNTY CLERK 12/23/2020 01:48 PM                                                                                                                                                                     INDEX NO. 525787/2020
        Case
       Case
NYSCEF DOC.   1:21-cv-00376-MKB-CLP
            1:21-cv-00376-MKB-CLP
            NO.  1                   Document7-3
                                    Document  1-1 Filed
                                                   Filed02/03/21
                                                         01/22/21 Page
                                                                   Page11
                                                                        5 of 13
                                                                             26 PageID
                                                                        RECEIVED       #: 11
                                                                                  NYSCEF: 106
                                                                                           12/23/2020

               pursuant                  to     which             Huber               agreed          to        perform                certain               work                 at     the        Terrace                 Plaza         Hotel".



              Again,           JNE            was       never            implicated                  in       Ohio           action.         Also,           as     mentioned                          previously,                      JNE       had


               never          executed                    a contract                  with          Huber              and         Kakel          in     any            form,             nor         it        had        any         business



               relations/dealings                             with            Huber          and          Kakel.



        14.    In     other          words,                there          were              never             any       relations/interactions                                           between                  JNE            and      Huber


               and/or              Kakel,            though            litigation              proceedings,                      business                interactions                          or     otherwise.



        15.    Ultimately,                    the      summary                 judgment                    was         granted             in     favor            of        Huber             and          Kakel            and        against


              JNY          and           CTA         on      their            cross-claim,                     unopposed.                    The             summary                      judgment                        was         non-final



               and,        thus,         no         appeals          could            be     proffered                  at that          point.              Nor         the           judgment                   could           have        been



               enforced              by        means             of garnishment                           proceedings.



        16.    Nevertheless,                         Huber               and         Kakel           and            their       attorneys                    prematurely                            filed             a    Garnishment



               Entry          in     an        attempt              to     collect           funds             under            the     non-final                   judgment.                       Subsequently,                          Ohio's



               Court          terminated                      the         Garnishment                          Entry           on      the       grounds                      that         the        summary                         judgment



              was        non-final.


        17.    Notwithstanding                             the       foregoing,                  Huber              and       Kakel,            and      their               attorneys                 filed          a Garnishment


                                                                                                                                                                                       "judgments'
               Entry         against,                among             other          parties,                JNE       in     a clear          violation                    of                                           domestication



               process".                 Specifically,                   CPLR           Article               54       establishes                     the        procedure                         for         domestication                       of


               foreign             judgments                     - that          is    to                 -    judgments                     issued            in        states             other               than            the     State       of
                                                                                               say


               New         York.



        18.    Importantly,                     aside         from             the      fact        that        JNE          was       never            a party                   to      said        action,               JNE         and       JNY



               are      New          York            based          legal        entities;            JNE            and       JNY      operational                          bank           accounts                      are     registered


               in    the      State            of     New         York.         Therefore,                     in     principle,                before             Garnishment                             Entry             execution              in



              the      State         of        New         York          on     the      basis            of a decision                    rendered                     in     the        state            of    Ohio,           Huber            and



               Kakel,              and         their          attorneys                    had        to        go          through              judgment                          domestication                                procedures,


               pursuant              to        CPLR          Article            54.



                                                                                                                                                                                                                                                        4



                                                                                                              4 of 12
FILED: KINGS COUNTY CLERK 12/23/2020 01:48 PM                                                                                                                                                                 INDEX NO. 525787/2020
        Case
       Case
NYSCEF DOC.   1:21-cv-00376-MKB-CLP
            1:21-cv-00376-MKB-CLP
            NO.  1                   Document7-3
                                    Document  1-1 Filed
                                                   Filed02/03/21
                                                         01/22/21 Page
                                                                   Page12
                                                                        6 of 13
                                                                             26 PageID
                                                                        RECEIVED       #: 12
                                                                                  NYSCEF: 107
                                                                                           12/23/2020

        19.    Instead,               Huber                and         Kakel              unlawfully                     curtailed                 that             process                 and              submitted                    their



               Garnishment                         Entry             directly             to     Chase              bank             ("Chase")                     to         freeze        JNE              New            York          bank



               account               (as      discussed                    above           -     JNE        was          never              named                as           a defendant                      in                 judicial
                                                                                                                                                                                                                      any


              praceedings                          involving                  Huber             and         Kakel)              funds,          without                       domesticating                         the      judgment.



               It    resulted              in        Chase            placing             several             holds             on         JNE's          bank                 accounts,                in     the          amount                of



               $862.03               and        $36,422.38                    on      08/06/2020.



        20.   Again,            to      restate,             the        garnishment                         entry          was             placed              and             enforced             by          Chase              without



              judgment                  domestication                                                                   against              JNE          -    the                        that          has          never           been          a
                                                                                and,       crucially,                                                                         party


               party       to        a dispute(s)                  that         involved              Huber             and         Kakel.



        21.    Subsequently,                        said       funds            were           transferred                 to        Clerk          of        Hamilton                  County                Court,             pursuant



              to     fraudulent                    (and      fraudulently                      filed)        garnishment                       entry.


        22.    The        funds            are        retained                by        Hamilton                 County              Clerk           of       the             Court        as      of        the      date           hereof,


               despite               Ohio's            Court            subsequent                       decision                   holding               that            the          garnishment                          entry          was



               entered                prematurely                       (the            Court,            however,                   did       not             address                  issues               associated                   with



              judgment                  domestication                           and       the        fact        that      the         garnishment                             entry        was              enforced               against



              wrong          party,             therefore               the        current              action          is commenced).


        23.    These        unlawful,                  egregious                   and     fraudulent                    acts         financially                   immobilized                         JNE.


        24.    Specifically,                 it     prevented                   JNE        from           paying              its     counterparties                              on       time,             exposing                JNE          to


               financial              penalties              for       late        payments.



        25.   Also,        JNE         was          unable            to      utilize          its      frozen           operational                      account                 to    pay        its        employees                   over



              the        period            of      time        its      banks            account(s)                     were          frozen.             Employees                       had       to         be         laid      off    as      a


               result.



        26.   JNE        also         suffered               reputational                      damages                  with          its     clients;                  its     business                relations                  with         its


               creditors               deteriorated                     which             caused             a negative                     effect            on        JNE's          credit            score/rating                      and,



               hence,        rising               interest           rates.



                                                                                                                                                                                                                                                   5



                                                                                                          5 of 12
FILED: KINGS COUNTY CLERK 12/23/2020 01:48 PM                                                                                                                                                                    INDEX NO. 525787/2020
        Case
       Case
NYSCEF DOC.   1:21-cv-00376-MKB-CLP
            1:21-cv-00376-MKB-CLP
            NO.  1                   Document7-3
                                    Document  1-1 Filed
                                                   Filed02/03/21
                                                         01/22/21 Page
                                                                   Page13
                                                                        7 of 13
                                                                             26 PageID
                                                                        RECEIVED       #: 13
                                                                                  NYSCEF: 108
                                                                                           12/23/2020

        27.    Importantly,                    JNE         incurred             damages                    in    the      form           of legal           fees.



        28.   All       said          damages/risks                          were              incurred                  by        JNE          as      a        result                of      intentional,                      malicious,


               fraudulent                 and             completely                  unjustified                      actions            of      Huber                 and            Kakel             and        their             attorney.



               Huber            and       Kakel             knew         that         JNE          is an         unrelated                    party         and             yet        they        submitted                     to         Chase         a


              JNE         informational                          printout                  from            NYS          Department                          of         State                requesting                to          freeze               all



               accounts;                Chase             subsequently                       proceeded                   with           the      freeze               (hold).               The        affirmative                    action             of



               submitting                   an       unrelated               party             information                        for     the          purpose                    of        garnishment                     is        ill     willed



               and       intentionally                      malicious.


        29.   JNE        consistently                      and      systematically                           notified             Huber               and         Kakel,               their           attorneys                 and          Chase


               of the          fact     that         a hold         was         enforced                   (placed)               against             improper                     (wrong)                 party,           to    no          avail.



        30.    Subsequently,                        the     funds           were           transferred                    to    the       Clerk          of Hamilton                           County             Court.


        31.   As       of today,            the       funds           are     still        withheld                by      Clerk          of Hamilton                         County                   Court,        despite                  Ohio's



               Court           decision               stating           that           the         garnishment                          was       premature,                            improper                  and,           therefore,


               should           be      terminated.


        32.    On      a separate                   note,        as    indicated                     in    Washington's                         Department                             of     State        database,                        Huber's



               license           was        suspended                   on      11/06/2017.



        33.    Therefore,                 Huber              operated                  for        more            than          two            years         without                        proper             licensing,                    during


              which,            upon           information                   and           belief,          it allegedly                 performed                      the            disputed             activities.



        34.   As        for          Kakel,           upon            information                          and          belief,           it      does                not         maintain                     proper                 business


               registration.


        35.   All      those          facts,         taken         together,                 are          indicative               of    pattern                 of    systematic                       misconduct                          on     part


               of Huber               and          Kakel.


                                                                                               Defendants'
        36.    Eventually,                    it     culminated                       in                                           egregious                      attempts                        to      improperly                          file        a


               Garnishment                         Entry         against              plaintiff,                which          was            never         a party                    to      a lawsuit              and/or                     never



               dealt          with      defendants.



                                                                                                                                                                                                                                                          6



                                                                                                             6 of 12
FILED: KINGS COUNTY CLERK 12/23/2020 01:48 PM                                                                                                                                                         INDEX NO. 525787/2020
        Case
       Case
NYSCEF DOC.   1:21-cv-00376-MKB-CLP
            1:21-cv-00376-MKB-CLP
            NO.  1                   Document7-3
                                    Document  1-1 Filed
                                                   Filed02/03/21
                                                         01/22/21 Page
                                                                   Page14
                                                                        8 of 13
                                                                             26 PageID
                                                                        RECEIVED       #: 14
                                                                                  NYSCEF: 109
                                                                                           12/23/2020

        37.    Said        garnishment                      holds            severely,               maliciously                   and            unjustifiably                      restricted                 plaintiff                in



               conducting                its     business              operations.                   As     a result,          plaintiff              incurred                substantial                  damages.



                                                               AS AND                FOR         FIRST              CAUSE           OF ACTION


                                                                                          (Prima             Facie         Tort)

                                                                                                                                                                                                                    "1"
        38.    Plaintiff          repeats             and      realleges              each           and      every          allegations                  set      forth          in        paragraph


                                  "37"
              through                          with      the      same           force       and           legal      effect        as if more                  fully         set       forth         herein.



        39.    Defendants                  intentionally                    engaged             in    the      conduct              alleged             above.



        40.    Defendants                  intended             its     conduct            to        cause          harm       to       plaintiff            without                 justification                  or



               excuse,         in     an       attempt          to      disrupt           plaintiff's                business,              thus        pressuring                      plaintiff            into        settling


              their         unsubstantiated                          claim.


               Defendants'
        41.                                conduct             resulted              in   special             damages               being            suffered               by       plaintiff.


        42.    Defendants                  are     liable       for         committing                    prima        facie        torts          against              plaintiff.



        43.   As       a result        of Huber                and       Kakel        intentional,                   unlawful               and        malicious                    actions,            plaintiff



               incurred             damages              in    the       amount             to       be     determined                   at trial,           but        not       less        than       the        sum            of


               $37,284.41                  along        with          treble         damages,                i.e.    $149,137.64,                      and       legal           fees         determined                      by    the


               Court.



                                                                               AS AND                FOR       SECOND                   CAUSE             OF ACTION


                                                                                                                    fConversion}

                                                                                                                                                                                                                    "1"
        44.    Plaintiff          repeats             and      realleges              each           and      every          allegations                  set      forth          in        paragraph


                                  "43"
              through                          with      the      same           force       and           legal      effect        as if more                  fully         set       forth         herein.


        45.    On      June                                                    for   Huber                         Kakel                                                                                 upon            non-
                                  4, 2020             attorneys                                       and                      issued              a Garnishment                             Entry


               final       decision             rendered               by      the    Court;           subsequently                       said        defendants                       in    rather          malicious



               and       fraudulent                manner              proceeded                 with         enforcing                 premature                  Garnishment                          Entry            by


               prematurely                  providing                 Garnishment                     Entry           form         to    Chase            along           with,             accompanying


               fradulent            paperwork                   which            contained                  JNE      name           on      it.    Said         paperwork                       had     no      relation                to



                                                                                                                                                                                                                                             7



                                                                                                      7 of 12
FILED: KINGS COUNTY CLERK 12/23/2020 01:48 PM                                                                                                                                                               INDEX NO. 525787/2020
        Case
       Case
NYSCEF DOC.   1:21-cv-00376-MKB-CLP
            1:21-cv-00376-MKB-CLP
            NO.  1                   Document7-3
                                    Document  1-1 Filed
                                                   Filed02/03/21
                                                         01/22/21 Page
                                                                   Page15
                                                                        9 of 13
                                                                             26 PageID
                                                                        RECEIVED       #: 15
                                                                                  NYSCEF: 110
                                                                                           12/23/2020

               any      court             proceedings                    because               JNE       was          never         a party           to     any         litigation                  involving            Huber



               and       Kakel             prior          to    the     current           action.


        46.   As       a result             shortly             after         execution              of Garnishment                           Entry,          Chase              froze            plaintiff's           bank



               accounts.



        47.    Plaintiff             was         the       rightful            owner           of the           monies              entrusted                in     Chase's                 custody             and      care.


        48.    Huber           and          Kakel              have     refused           to        unfreeze              Plaintiff's             funds,                despite              Plaintiff's              numerous



               notifications                     as to          improper              and       fraudulent                     nature          of defendant's                           actions.



        49.     Instead,              Huber               and        Kakel,       along         with            its     attorneys              wrongfully                       and         intentionally                 deprived


               plaintiff             of its         property.



        50.    Plaintiff             in     no      manner              consented                   to    Huber           and          Kakel         misappropriation                                    of their        funds.



        51.    Plaintiff             has         been          damaged               by   all       defendants                     in the        amount                 to      be     determined                     at trial,         but


               not      less        than           the     sum          of $37,284.41,                     along          with          treble          damages.                     i.e.        $149,137.64,               and


               legal        fees          determined                    by     the     Court.



                                                                                               AS        AND          FOR          THIRD          CAUSE                  OF ACTION


                                                                                                (Fraud/Fraudulent                                inducement)

                                                                                                                                                                                                                         "1"
        54.    Plaintiff             repeats              and         realleges           each           and          every        allegations                    set     forth             in    paragraph


                                     "54"
              through                              with         the     same         force          and         legal         effect         as if more                 fully         set        forth      herein.


        55.    Huber           and          Kakel,             and      its    attorneys,                knowingly                     and     fraudulently                          misrepresented                       material



               facts        as to          JNE       alleged            involvement                      into         a Court's              decision              as a defendant,                          when,         in      fact,       it



              was          utterly           untrue.


        56.    Based           on         said      fraudulent                  misrepresentation                               of material                  facts,          JNE's           bank          accounts            were



               put      on     hold          by        Chase,           the     funds          were         then          transferred                   to    the         Clerk             of the         Court.         The



               funds          have          not          been         returned            to    plaintiff               as of the             date       hereof.


        57.   As       a result,            JNE          has      incurred             and          continues                 to    incur        substantial                      damages,                  as of the            date


               hereof.



                                                                                                                                                                                                                                               8



                                                                                                           8 of 12
FILED: KINGS COUNTY CLERK 12/23/2020 01:48 PM                                                                                                                                                                   INDEX NO. 525787/2020
        CaseNO.
       Case
NYSCEF DOC.  1:21-cv-00376-MKB-CLP
            1:21-cv-00376-MKB-CLP
                1                  Document7-3
                                   Document 1-1 Filed
                                                Filed02/03/21
                                                      01/22/21 Page
                                                               Page16
                                                                    10 of26
                                                                      of  13PageID
                                                                    RECEIVEDPageID  #:111
                                                                                   #:
                                                                              NYSCEF:  16
                                                                                       12/23/2020

        58.   Plaintiff            has      been             damaged                by      all     defendants                      in the       amount                 to      be     determined                          at trial,            but



              not      less        than       the         sum         of $37,284.41,                       along             with       treble         damages,                      i.e.        $149,137.64,                       and


              legal         fees     to     be      determined                      by     the       Court.



                                                                                      A_S AND               FOR            FOURTH                CAUSE                 OF ACTION


                                                                                                                                    (Abuse         of Process)


                                                                                                                                                                                                                               "1"
        59.   Plaintiff            repeats               and        realleges              each         and         every           allegations               set         forth             in     paragraph


                                    "58"
              through                            with         the     same            force         and         legal         effect       as if more                   fully         set         forth         herein.



        60.   By      the     conduct                described                 above              Huber            and        Kakel,         and       its        attorneys                      wrongfully                   employed



              regularly              issued              process              against             plaintiff,            by      maliciously                  providing                      fraudulent



              garnishment                        entry,         signed           by       Huber            and          Kakel          attorney,             in     his         capacity                  as an           officer          of



              the      court.


        61.   The        process             constituting                     the        garnishment                         execution             is a component                                 element                 of the



              judicial             proceeding.



        62.   The        garnishment                         execution,               subject              to     the        current          action,             has        unlawfully                       interfered                   with



              plaintiff's             property.



        63.   It is conclusive                      to       note      that         in     any       legal         proceedings                    whatsoever,                        predating                      the



              garnishment                        execution,               that           involved               Huber           and       Kakel         the         plaintiff                was          not         a party              or



              named             therein             as such.


        64.   Huber           and          Kakel,            and      their         attorneys                   ulterior            motive          was           to     deprive                  plaintiff               of its



              property               and/or               coerce          (through                  fear         of continued                    account                hold)           another                    entity,          JNY


              and/or            CTA         to     pay        the      amounts,                   claimed               by     Huber          and       Kakel.



        65.   Huber           and          Kakel,            and      their         attorneys                   maliciously                and      deliberately                            misused                  the      civil



              judicial             process              to    enforce            garnishment                        entry           against         unrelated/improper                                              party,          i.e.    JNE.


        66.   Huber           and          Kakel,            and      their         attorneys                    requested               plaintiff's                   bank          account                  to     be      held



              without              any       legal           basis.



                                                                                                                                                                                                                                                      9



                                                                                                           9 of 12
FILED: KINGS COUNTY CLERK 12/23/2020 01:48 PM                                                                                                                                                               INDEX NO. 525787/2020
        CaseNO.
       Case
NYSCEF DOC.  1:21-cv-00376-MKB-CLP
            1:21-cv-00376-MKB-CLP
                1                  Document7-3
                                   Document 1-1 Filed
                                                Filed02/03/21
                                                      01/22/21 Page
                                                               Page17
                                                                    11 of26
                                                                      of  13PageID
                                                                    RECEIVEDPageID  #:112
                                                                                   #:
                                                                              NYSCEF:  17
                                                                                       12/23/2020

        67.         Plaintiff          was           harmed           and         is still          being          harmed             and        Huber              and      Kakel,            and         their         attorneys



                    conduct            was           substantial              factor           causing                 plaintiff's            harm.


        68.         The      aforementioned                           actions            constitute                      abuse       of process                 by    Huber              and         Kakel,          and         its



                    attorneys               against           plaintiff.



        69.         As    a result              of Huber            and       Kakel            intentional,                     unlawful             and        malicious                actions,             plaintiff



                    incurred           damages                 in     the     amount                 to     be         determined                at trial,           but     not         less        than          the     sum              of



                    $37,284.41,                  along        with          treble           damages,                    i.e.    $149,137.64,                   and        legal         fees        determined                        by        the


                    Court.


                                                                                             PRAYER                      FOR      RELIEF



                    WHEREFORE,                          plaintiff           demands                  judgment:



              (a)   On     the     first        cause         of action                against            all      defendant               for      prima            facie       tort,         awarding                   damages


                    to    plaintiff,            in    the     amount              to     be     determined                        at trial,         but       not     less       than          the     sum           of



                    $37,284.41,                  along        with          treble           damages,                    i.e.    $149,137.64,                   and        legal         fees        determined                        by        the



                    Court;        and/or



              (b)   On     the     second              cause          of action               against              all     defendants                  for     conversion,                 awarding                      damages



                    to    plaintiff,            in    the     amount              to     be     determined                        at trial,         but       not     less       than          the     sum           of



                    $37,284.41,                  along        with          treble           damages,                    i.e.    $149,137.64,                   and        legal         fees        determined                        by        the



                    Court;        and/or



              (c)   On     the     third             cause      of action               against             all        defendant              for       fraud/fraudulent                          inducement,



                    awarding                damages              to    plaintiff,              in    the         amount              to    be    determined                      at trial,           but      not         less         than



                    the     sum        of $37,284.41,                       along         with            treble           damages,              i.e.        $149,137.64,                  and         legal         fees



                    determined                   by     the     Court;            and/or



              (d)   On     the     fourth             cause         of action             against                all      defendant              for         abuse         of process,                awarding


                    damages                to    plaintiff,           in    the      amount                 to     be      determined                   at trial,          but     not         less        than          the     sum              of




                                                                                                                                                                                                                                                  10



                                                                                                            10 of 12
FILED: KINGS COUNTY CLERK 12/23/2020 01:48 PM                                                                                                   INDEX NO. 525787/2020
        CaseNO.
       Case
NYSCEF DOC.  1:21-cv-00376-MKB-CLP
            1:21-cv-00376-MKB-CLP
                1                  Document7-3
                                   Document 1-1 Filed
                                                Filed02/03/21
                                                      01/22/21 Page
                                                               Page18
                                                                    12 of26
                                                                      of  13PageID
                                                                    RECEIVEDPageID  #:113
                                                                                   #:
                                                                              NYSCEF:  18
                                                                                       12/23/2020

                   $37,284.41,        along    with   treble     damages,             i.e.   $149,137.64,              and   legal   fees   determined   by   the



                   Court;    and/or




        Dated:     Manhasset,         New     York
        December        23   , 2020


                                                               THE        LAW      OFFICE              OF DIANA          RUBIN
                                                               Diana       Rubin        Esq.

                                                               Attorney         for     Plaintiff
                                                               Jerusalem           NY Enterprises                LLC
                                                               1129       Northern             Blvd,     Suite    404

                                                               Manhasset,             NY 11030
                                                               Tel     (212)    603-9334
                                                               Fax     (516)       272-4171




                                                                                                                                                               11



                                                                               11 of 12
FILED: KINGS COUNTY CLERK 12/23/2020 01:48 PM                                                                                                             INDEX NO. 525787/2020
        CaseNO.
       Case
NYSCEF DOC.  1:21-cv-00376-MKB-CLP
            1:21-cv-00376-MKB-CLP
                1                  Document7-3
                                   Document 1-1 Filed
                                                Filed02/03/21
                                                      01/22/21 Page
                                                               Page19
                                                                    13 of26
                                                                      of  13PageID
                                                                    RECEIVEDPageID  #:114
                                                                                   #:
                                                                              NYSCEF:  19
                                                                                       12/23/2020

        SUPREME            COURT         OF THE          STATE     OF      NEW YORK
        COUNTY          OF       KINGS
                                                                                                                   X                   Index      No.:
        JERUSALEM                NY ENTERPRISES                  LLC



                                            Plaintiff,
                     -against-



        HUBER         ERECTORS            & HOISTING,              LLC,     and
        KAKEL         MAINTENANCE                & CONSTRUCTION,                        and
        RICHARD           T. LAUER,        ESQ.,     and

        LAUERLAW,                LLC.


                                            Defendants.

                                                                                                                   X




                                                                 SUMMONS                 AND          COMPLAINT




        Pursuant   to 22 NYCRR 130-1.1-a,       the undersigned,  an attorney admitted to practice in the courts of New York State.
        Certifies  that, upon information    and belief and reasonable    inquiry,    (1) the contentions    contained in the annexed document
        are not frivolous   and that (2) if the annexed document     is an initiating    pleading,   (1) the matter was not obtained through
        illegal conduct, or that if it was, the attorney or other persons responsible         for the illegal conduct are not participating  in
        the matter     or sharing in any fees earned therefrom  and that (ii) if the matter involves potential                                claims     for personal   injury
        or wrongful      death, the matter was not obtained in violation  of 22             1200.4 - .
        Dated:      19/92/9n9n                                                        Signature                                         ti\

                                                                                                                              Diana   Rubin
                                                                                      Print    Signer's      Name



                                            THE           LAW           OFFICE                OF DIANA                 RUBIN
                                                                             Diana            Rubin        Esq.

                                                                          Attorney            for      Plaintiff
                                                             JERUSALEM                   NY ENTERPRISES                       LLC

                                                                 1129      Northern              Blvd,         Suite    404

                                                                          Manhasset,                NY       11030

                                                                            Tel      (212)          603-9334

                                                                           Fax       (516)          272-4171




                                                                                                                                                                                 12



                                                                                       12 of 12
 Case
Case   1:21-cv-00376-MKB-CLPDocument
     1:21-cv-00376-MKB-CLP   Document  1-2Filed
                                     7-3    Filed 01/22/21Page
                                                02/03/21   Page201of
                                                                   of26
                                                                      5 PageID
                                                                        PageID#:
                                                                               #:20
                                                                                 115




                           EXHIBIT “B”
    CaseKINGS
FILED:   1:21-cv-00376-MKB-CLP
                 COUNTY CLERKDocument 7-3 Filed
                               01/18/2021       02/03/21
                                             03:18     PM Page 21 of 26 PageID
                                                                     INDEX NO. #: 116
                                                                               525787/2020
       CaseNO.
NYSCEF DOC. 1:21-cv-00376-MKB-CLP
                2                                                                   Document 1-2 Filed 01/22/21 Page 2 of 5 PageID
                                                                                                                  RECEIVED   NYSCEF:#: 01/18/2021
                                                                                                                                       21




                                                      AFFIDAVIT                        OF PROOF                         OF        SERVICE




         STATE               OF OHIO


         HAMILTON                              COUNTY

         I Deputy              Junker,                 Stephen                 M,    being         first         duly        sworn,           deposes           and        says            I

         received              this           writ         on      12/28/2020                and       on        12/29/2020                   at    11:00:00              AM          I

         served          the           within              named           Defendant                RICHARD                       LAUER                 ESQ         by

         delivering                    and         leaving              a true       copy      of      the        Summons                 and          Complaint,

         personally                    with           RICHARD                       LAUER              at    335         WEST             FOURTH                    ST,

         Hamilton                  County,                  Ohio



         At    the      same                time       of       service             I was    duly           authorized                  and        acting      Deputy
          Sheriff        of        Hamilton                     County,              Ohio     and           over        twenty-one                   years      of        age        and

         not        a party            to      this        action


                                                                                                           JIM      NEIL,              SHERIFF

                                                                                                           HAMILTON                       COUNTY,                    OHIO




                                                                                                       Junker,               St        hen         M
                                                                                                       Deputy                Sheriff

                                                                                                       Hamilton                   County,              Ohio




         Sworn          to     and            subscribedjn                       my     presence                 this    day           Wednesday,               Dec             30        2020




         Notary          Public,                   State        of      Ohio




                                                                          BRIANNA            BERNIUS
                               !                                   i*                     State of Ohio
                                                                          Notary Public,
                               .                                                Commission Expires
                                                                           My
                                   .                                              April 6, 2024




                                                                                                    1 of 2
    CaseKINGS
FILED:   1:21-cv-00376-MKB-CLP
                 COUNTY CLERKDocument 7-3 Filed
                               01/18/2021       02/03/21
                                             03:18     PM Page 22 of 26 PageID
                                                                     INDEX NO. #: 117
                                                                               525787/2020
       CaseNO.
NYSCEF DOC. 1:21-cv-00376-MKB-CLP
                2                                                    Document 1-2 Filed 01/22/21 Page 3 of 5 PageID
                                                                                                   RECEIVED   NYSCEF:#: 01/18/2021
                                                                                                                        22




       Out            of      State           Service

       Hamilton                        County                 Sheriff's               Department


       Wednesday,                December        30,    2020




       CASE#                                                                 Received          On          Type     of   Paper                Return       Date

       N/A                                                                   12/28/2020                    Summons          and               1/18/2021
                                                                                                           Complaint


       Service         On

       RICHARD                LAUER           ESQ

       Address

       335     WEST         FOURTH             ST

       Received            Fro                           State                          Case     Caption

       KINGS                                             NEW YORK                       JERUSALEM                 NY ENTERPRISES                       LLC      VS
                                                                                        HUBER        ERECTORS                   & HOISTING                LLC

       Date         Serv          Time              Deputy                       Type       of   Service                  Person        Served

        12/29/2020                11:00             Junker,       Stephen        Personal                                   RICHARD              LAUER
                                                    M
        Sheriff        Fees       Mileage.          Total:            Date     Paid              Check        No.        Date      Returned

              $10.00                  $5.00            $15.00                                                                   12/30/2020

        Officer's          Remarks




         Wednesday, December 30, 2020                                                                                                                  Page 1 of 1




                                                                                      2 of 2
      Case 1:21-cv-00376-MKB-CLP Document 7-3 Filed 02/03/21 Page 23 of 26 PageID
                                                                        INDEX  NO. #:  118
                                                                                    525787/2020
FILED: KINGS COUNTY CLERK 01/18/2021 03:18 PM
       CaseNO.
NYSCEF DOC.  1:21-cv-00376-MKB-CLP
                 3                 Document 1-2 Filed 01/22/21 Page 4 of 5 PageID
                                                                 RECEIVED   NYSCEF:#: 01/18/2021
                                                                                      23




                                                          AFFIDAVIT                      OF PROOF                         OF       SERVICE




           STATE              OF OHIO


           HAMILTON                             COUNTY

           I Deputy             Junker,                   Stephen                M,    being         first         duly        sworn,           deposes             and      says          I

           received             this          writ         on        12/28/2020                and       on        12/29/2020                   at    11:00:00               AM        I

           served         the       within                 named               Defendant              LAUERLAW                             LLC           by     delivering                 and

           leaving            a true             copy           of       the     Summons               and         Complaint,                   personally                with

           RICHARD                      LAUER                       at    335         WEST       FOURTH                        ST,       Hamilton               County,               Ohio



           At    the     same               time          of    service               I was     duly          authorized                  and        acting        Deputy
           Sheriff         of       Hamilton                     County,               Ohio      and          over          twenty-one                 years        of     age        and

           not       a party           to       this       action


                                                                                                             JIM          NEIL,          SHERIFF

                                                                                                             HAMILTON                          COUNTY,                   OHIO




                                                                                                         Junker,               Ste         en        M
                                                                                                         Deputy                Sheriff

                                                                                                         Hamilton                    County,             Ohio




             worn        to     and            subscribedinsmy                             presence                this      day         Wednesday,                  Dec         30     2020




           Notary         Public,                  State         of       Ohio




                                            ...Y - P...


                                                                          BRIANNA              BERNIUS
                                                                                                 of Ohio
                                                                     *     Notary Public, State
                                                                !                Commission    Expires
                                                                            My
                                .                                                  April 6, 2024


                                        E OF




                                                                                                  1 of 2
    CaseKINGS
FILED:   1:21-cv-00376-MKB-CLP
                 COUNTY CLERKDocument 7-3 Filed
                               01/18/2021       02/03/21
                                             03:18     PM Page 24 of 26 PageID
                                                                     INDEX NO. #: 119
                                                                               525787/2020
       CaseNO.
NYSCEF DOC. 1:21-cv-00376-MKB-CLP
                3                                                 Document 1-2 Filed 01/22/21 Page 5 of 5 PageID
                                                                                                RECEIVED   NYSCEF:#: 01/18/2021
                                                                                                                     24




        Out           of       State         Service

        Hamilton                       County                Sheriffs             Department


        Wednesday,               December       30,     2020




        CASE#                                                             Received        On            Type    of    Paper               Return         Date

        N/A                                                               12/28/2020                    Summons         and               1/18/2021
                                                                                                        Complaint

        Service         On

        LAUERLAW                   LLC

        Address

        335     WEST           FOURTH         ST

        Received           Fro                          State                      Case       Caption

        KINGS                                           NEW YORK                   JERUSALEM                   NY ENTERPRISES                      LLC     VS
                                                                                   HUBER          ERECTORS                  & HOISTING               LLC

        Date        Serv          Time             Deputy                     Type       of   Service                 Person        Served

        12/29/2020                11:00            Junker,      Stephen       Personal                                  RICHARD              LAUER
                                                   M
        Sheriff         Fees      Milcagê:         Total:          Date    Paid               Check       No.        Date      Returned

               $10.00                $5.00            $15.00                                                                12/30/2020

        Officer's          Remarks




        Wednesday, December 30, 2020                                                                                                               Page 1 of 1




                                                                                  2 of 2
 Case
Case   1:21-cv-00376-MKB-CLPDocument
     1:21-cv-00376-MKB-CLP   Document  1-3Filed
                                     7-3    Filed 01/22/21Page
                                                02/03/21   Page251of
                                                                   of26
                                                                      2 PageID
                                                                        PageID#:
                                                                               #:25
                                                                                 120
 Case
Case   1:21-cv-00376-MKB-CLPDocument
     1:21-cv-00376-MKB-CLP   Document  1-3Filed
                                     7-3    Filed 01/22/21Page
                                                02/03/21   Page262of
                                                                   of26
                                                                      2 PageID
                                                                        PageID#:
                                                                               #:26
                                                                                 121
